DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s amendment/response filed 11/24/2021 has been entered and made of record. Claims 1, 3-4, and 8 were amended. Claims 1-10 are pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spick et al. (Realistic and Textured Terrain Generation using GANs, 2019, European Conference on Visual Media Production) in view of Copenhagen et al. (US 2009/0271160).
Regarding claim 1, Spick teaches/suggests: A simulator environment (Spick §6 ¶3: “The novelty of the work has the ability to change how designers create environments for games and simulations.”), comprising: 
one or more graphics generation (GG) processors (Spick Abstract: “In computer graphics and virtual environment development, a large portion of time is spent creating assets;” §1 ¶6: “This paper will focus on the use of deep learning techniques to create a novel approach for both height and texture generation within the same model, allowing an entirely automated method for producing coherent data for both texturing and displacing terrain.” [The claimed one GG processor is an inherent feature of computer graphics.]); 
one or more deep learning (DL) neural networks configured to execute on the GG processors (Spick §2.1 ¶3: “GANs are a type of deep learning technique that uses two deep neural networks; a generator (G) network which attempts to create new samples from a learned understanding of the data distribution and a discriminator (D) which attempts to determine whether inputs are real or fake data.” [The claimed GG processors would have been well-known features of computer graphics for parallel processing (Official Notice).]), the one or more DL neural networks configured to: 
receive one or more inputs comprising at least one input image corresponding to a location and one or more geo-specific datasets corresponding to the location, each of the one or more geo-specific datasets associated with one or more characteristics of the location (Spick §3.1 ¶3: “For the height maps corresponding texture data, Google maps API was used. The API was used to create calls based on the longitudinal and latitudinal positions of the chosen rectangle area that would visually align with the gathered height map data.” [The texture data meet the claimed at least one input image; the height maps meet the claimed one or more geo-specific datasets.]); 
based on the one or more inputs, generate at least one output image comprising a set of pixels (Spick §4.2 ¶2: “Each network trained to generate these renders output a 4 channel image which was separated into two images of equal size.”), each pixel corresponding to at least one of: 
an image channel associated with a color value (Spick §3.1 ¶5: “A final processing step was to overlay the colour channels into one 4 colour channelled image, with the first 3 channels (RGB) corresponding to the texture.”); and 
a geo-specific data channel associated with at least one characteristic of the one or more characteristics (Spick §3.1 ¶5: “The final colour channel (A) would then contain the height data of the region.”).
Spick does not teach/suggest wherein the one or more geo-specific datasets include at least one of:
geographical vector data; 
ecological data; 
infrared imagery data configured to be used to improve the accuracy of generated foliage in the output image; 
near-infrared imagery data configured to be used to improve the accuracy of generated foliage in the output image; or 
land-use data.
Copenhagen, however, teaches/suggests geographical vector data and land-use data (Copenhagen [0020]: “In various embodiments, terrain data includes land elevation data, buildings and cultural feature data, land use data, transportation vector data, or any other informing terrain data … In various embodiments, a transportation vector includes a road, a waterway, a rail, shipping lane or any other appropriate vector data.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the image data of Spick to include geographical vector data and land-use data as taught/suggested by Copenhagen in order to inform terrain data.

Regarding claim 2, Spick as modified by Copenhagen teaches/suggests: The simulator environment of claim 1, wherein the one or more DL neural networks are configured to generate at least one evaluation of the at least one output image based on the input image, a desired output, and the one or more geo-specific datasets (Spick §2.1 ¶3: “GANs are a type of deep learning technique that uses two deep neural networks; a generator (G) network which attempts to create new samples from a learned understanding of the data distribution and a discriminator (D) which attempts to determine whether inputs are real or fake data;” §3.1 ¶5: “With the data in this format, the filters of the convolutions in the discriminator of the GAN will learn from both texture and height data values;” §3.2 ¶4: “This produced outputs of far higher visual fidelity, with a much less stochastic training process.”). Determining whether the inputs are real or fake data meets the claimed at least one evaluation.

Regarding claim 3, Spick as modified by Copenhagen teaches/suggests: The simulator environment of claim 2, wherein the one or more DL neural networks are configured to: 
generate the at least one output image based on one or more of a weight and a bias (Spick §3.2 ¶4: “By performing this decay process slowly throughout training, allows the use of a larger learning rate at the beginning of training, with a smaller learning rate being achieved close to the end of training to avoid large changes in the weights. This produced outputs of far higher visual fidelity, with a much less stochastic training process.”); and 
adjust at least one of the weight and the bias based on the at least one evaluation (Spick §2.1 ¶3: “GANs are a type of deep learning technique that uses two deep neural networks; a generator (G) network which attempts to create new samples from a learned understanding of the data distribution and a discriminator (D) which attempts to determine whether inputs are real or fake data;” §3.2 ¶4: “By performing this decay process slowly throughout training, allows the use of a larger learning rate at the beginning of training, with a smaller learning rate being achieved close to the end of training to avoid large changes in the weights. This produced outputs of far higher visual fidelity, with a much less stochastic training process.” [Changing the weights so that the discriminator determines that the inputs are real data is considered the claimed adjusting step. In addition, such feature would have been well known for higher visual fidelity using GANs.]).

Regarding claim 5, Spick as modified by Copenhagen teaches/suggests: The simulator environment of claim 1, wherein the one or more geo-specific datasets include elevational data corresponding to the location (Spick §2.2 ¶1: “There are several well used procedural algorithms for populating height maps with elevation values.”).

Regarding claim 7, Spick as modified by Copenhagen teaches/suggests: The simulator environment of claim 1, wherein the one or more geo-specific datasets include land-use data corresponding to the location (Copenhagen [0020]: “In various embodiments, terrain data includes land elevation data, buildings and cultural feature data, land use data, transportation vector data, or any other informing terrain data … In various embodiments, a transportation vector includes a road, a waterway, a rail, shipping lane or any other appropriate vector data.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 9, Spick as modified by Copenhagen teaches/suggests: The simulator environment of claim 1, wherein: 
the simulator environment includes a flight simulator configured to simulate an airborne vehicle (Spick §6 ¶3: “The novelty of the work has the ability to change how designers create environments for games and simulations.” [The claimed flight simulator is an implicit feature of computer simulations. In addition, such feature would have been well known to simulate flying (Official Notice).]); and 
the one or more DL networks are configured for run-time generation of the at least one output image (Spick §1 ¶6: “This paper will focus on the use of deep learning techniques to create a novel approach for both height and texture generation within the same model, allowing an entirely automated method for producing coherent data for both texturing and displacing terrain.”).

Regarding claim 10, Spick as modified by Copenhagen teaches/suggests: The simulator environment of claim 1, further comprising: 
at least one display device in communication with the GG processors, the display device configured to display the at least one output image (Spick Abstract: “In computer graphics and virtual environment development, a large portion of time is spent creating assets;” §4.2 ¶2: “Each network trained to generate these renders output a 4 channel image which was separated into two images of equal size.” [The claimed at least one display device is an implicit feature of computer graphics. In addition, such feature would have been well known for displaying the rendered image (Official Notice).]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spick et al. (Realistic and Textured Terrain Generation using GANs, 2019, European Conference on Visual Media Production) in view of Copenhagen et al. (US 2009/0271160) as applied to claim 1 above, and further in view of Djuric et al. (US 2019/0049987).
Regarding claim 4, Spick as modified by Copenhagen teaches/suggests: The simulator environment of claim 1, wherein: 
the one or more geo-specific datasets include geographical vector data corresponding to the location (Copenhagen [0020]: “In various embodiments, terrain data includes land elevation data, buildings and cultural feature data, land use data, transportation vector data, or any other informing terrain data … In various embodiments, a transportation vector includes a road, a waterway, a rail, shipping lane or any other appropriate vector data.”); 
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Spick as modified by Copenhagen does not teach/suggest:
the geo-specific data channel corresponds to at least one of a manmade structure, a waterway, a building, a roadway, or a labeled data element.
Djuric, however, teaches/suggests:
the geo-specific data channel corresponds to at least one of a manmade structure, a waterway, a building, a roadway, or a labeled data element (Djuric [0028]: “In some implementations, the plurality of channels of an image can include a plurality of color channels. Each color channel can be associated with a different color and each color channel can be encoded with a different feature. For example, a sidewalk can be represented by an orange color, while a roadway can be represented by a grey color.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the image data of Spick as modified by Copenhagen such that an image channel corresponds to a roadway as taught/suggested by Djuric in order to encode different features.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spick et al. (Realistic and Textured Terrain Generation using GANs, 2019, European Conference on Visual Media Production) in view of Copenhagen et al. (US 2009/0271160) as applied to claim 1 above, and further in view of Zingelewicz et al. (US 2007/0078695).
Regarding claim 6, Spick as modified by Copenhagen does not teach/suggest: The simulator environment of claim 1, wherein the one or more geo-specific datasets include at least one of ecological data and climatic data corresponding to the location. Zingelewicz, however, teaches/suggests climatic data corresponding to the location (Zingelewicz [0025]: “Static ambient information may be, e.g., the terrain of the ambient area (e.g., mountainous, altitude, etc.), whereas dynamic ambient information may include seasonal climate, land use, etc.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the image data of Spick as modified by Copenhagen to include climate data as taught/suggested by Zingelewicz in order for ambient information.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spick et al. (Realistic and Textured Terrain Generation using GANs, 2019, European Conference on Visual Media Production) in view of Copenhagen et al. (US 2009/0271160) as applied to claim 1 above, and further in view of Zharkov (US 2015/0227808).
Regarding claim 6, Spick as modified by Copenhagen does not teach/suggest: The simulator environment of claim 1, wherein the one or more geo-specific datasets include at least one of infrared (IR) imagery or near-IR imagery corresponding to the location, wherein the at least one of IR imagery or near-IR imagery is configured to be used to improve the accuracy of generated foliage in the output image, and wherein at least a portion of a light spectrum range of the at least one of IR imagery or near-IR imagery is different than a light spectrum range of the at least one output image. Zharkov, however, teaches/suggests at least one of infrared (IR) imagery corresponding to the location, wherein the at least one of IR imagery is configured to be used to improve the accuracy of generated foliage in the output image (Zharkov [0036]: “Red and infrared channels of the aerial image can be filtered to remove data associated with vegetation.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the image data of Spick as modified by Copenhagen to include IR imagery as taught/suggested by Zharkov in order to be associated with vegetation.

As such, Spick as modified by Copenhagen and Zharkov teaches/suggests wherein at least a portion of a light spectrum range of the at least one of IR imagery or near-IR imagery is different than a light spectrum range of the at least one output image (Spick §3.1 ¶5: “A final processing step was to overlay the colour channels into one 4 colour channelled image, with the first 3 channels (RGB) corresponding to the texture;” Zharkov [0036]: “Red and infrared channels of the aerial image can be filtered to remove data associated with vegetation.”).
Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive.
Applicant argues “even assuming arguendo that Spick is using elevation data and textures to generate similar elevation data and textures, Claim 1 as amended herein still allows different types of data (e.g., non-elevational) to be used in the generation of foliage, textures, etc., (in order, e.g., to render said generation more geotypically accurate). This would not be a "simple substitution" nor would the results be predictable since vector data and shape/elevation data are fundamentally different types of data.” See Remarks, page 11.

Examiner respectfully disagrees. Copenhagen discloses in para. [0020]: “In various embodiments, terrain data includes land elevation data, buildings and cultural feature data, land use data, transportation vector data, or any other informing terrain data … In various embodiments, a transportation vector includes a road, a waterway, a rail, shipping lane or any other appropriate vector data.” In other words, Copenhagen teaches/suggests including vector data in addition to elevation data.

Applicant further argues “that the data types described by Djuric as used for visual representation are in fact used neither for photorealistic representations nor for neural network generated representations. Rather, these data types appear to be used for simple mono-color representations of the data using conventional graphics generation programs for self-driving ... Djuric does not suggest or teach that its data would be useful as input data for a neural network to increase the accuracy of generated geotypical content in an output image and/or to increase its photorealism.” See Remarks, page 11.

Examiner respectfully disagrees. Djuric in fact does not teach/suggest “input data for a neural network to increase the accuracy of generated geotypical content in an output image and/or to increase its photorealism,” but does teach/suggest using a color channel to encode a feature, e.g., a sidewalk or a roadway. As such, it would have been obvious to modify an image channel of Spick to encode a feature as taught/suggested by Djuric.

In addition, Applicant’s arguments regarding “wherein the at least one of IR imagery or near-IR imagery is configured to be used to improve the accuracy of generated foliage in the output image” are moot in view of the new ground(s) of rejection set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2011/0304541 – multi-channel images
US 2015/0138078 – multi-channel images
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611